—Proceeding pursuant to CPLR article 78, inter alia, to enjoin the enforcement of an order of the Supreme Court, Suffolk County, dated May 17,1978, in the case of M & R Rubbish Removal Co. v Spatarella. Determination of the proceeding is held in abeyance pending the resolution of the matter in the aforementioned case which has been remanded to Special Term by order of this court (M & R Rubbish Removal Co. v Spatarella, 65 AD2d 610). The temporary stay contained in the order to show cause dated August 23, 1978 shall remain in effect in the interim. Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.